Citation Nr: 0640267	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a mental 
disorder, claimed as an anxiety reaction; including whether 
service connection may be granted for the disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and K.K.





INTRODUCTION

The veteran had active duty from March 1972 to April 1973.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 2005, on appeal from a July 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Upon its last review, the Board 
remanded the appeal.

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement 
subsequent to a March 1974 rating decision, which severed 
service connection for an anxiety disorder.

2.  Subsequent to the March 1974 rating decision, the veteran 
has submitted evidence which was not previously of record; 
which raises a reasonable possibility of substantiating the 
claim; and which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

3.  The veteran did not sustain a head trauma during or as a 
result of active military service.

4.  A psychiatric disorder was not incurred in or as a result 
of active military service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a mental disorder, and the claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Upon review of the reopened claim, the criteria for the 
establishment of service connection for a mental disorder are 
not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with its analysis of the appeal, the 
Board must first determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

The Board presently reopens the veteran's claim of service 
connection for a psychiatric disorder.  Thus, although in 
Kent v. Nicholson, 20 Vet. App. 1 (2006),  specific 
notification must be given to a claimant seeking to reopen a 
claim as to the prior denial and as to what evidence would 
suffice to reopen the claim, because the claim is being 
reopened, no further notification is warranted in this 
regard.  

As to the merits of the reopened claim, the record indicates 
that the law relative to notification has been satisfied.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The record reflects that following receipt of the veteran's 
application for VA benefits in January 2003, the veteran was 
advised of what evidence would substantiate the claims by 
letters dated in April 2003 (prior to the original denial of 
reopening) and in June 2003, subsequent to receipt of the 
veteran's notice of disagreement.  

Thus, no prejudice has inured to the veteran because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  38 C.F.R. § 20.1104.  

Apart from the pre-decisional VCAA notice, the veteran was 
also provided with a detailed statement of the reasons and 
bases for the previous denial, as set forth in the rating 
decision of July 2003.  The June 2005 Board remand, as well 
as the RO's July 2005 letter requesting information from the 
veteran pursuant to the Board's directives, also fully set 
forth the reasons and bases for the previous denials, the 
evidence then of record, and the allocation of responsibility 
for obtaining further evidence. 

Thus, VA has complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim(s).  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed.Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the veteran, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  
Although the RO found in its August 2006 Supplemental 
Statement of the Case that the veteran had not submitted new 
and material evidence that was sufficient to reopen the 
claim, it nonetheless obtained all relevant medical records 
as cited by the veteran, and afforded the veteran a VA 
medical examination, with a comprehensive review of the 
evidence of record, towards substantiation of the claim.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review.


Analysis of the Claim

The veteran contends that he sustained a psychiatric disorder 
as a result of active military service.  He argues that an 
April 1974 severance of service connection for an anxiety 
reaction, undertaken because the evidence instead had shown 
that he had a personality disorder not subject to service 
connection, was in error.  He further contends that he 
incurred the psychiatric disorder after he sustained a head 
trauma as a result of falling from a telephone pole, or 
alternatively, when he sustained in-service electrocution.

Having carefully considered the claim in light of the record 
and the applicable law, the Board find that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim.  However, upon review of the reopened claim, the 
preponderance of the evidence is clearly against a grant of 
service connection.  


Reopening of the Claim:

The record contains an April 1973 rating action, establishing 
service connection for an anxiety reaction for Vocational 
Rehabilitation purposes.  The rating action was based upon 
service medical records which showed that in January 1973, 
the veteran was hospitalized in service for complaints of 
nervousness, sleep disturbances, and depression.  The veteran 
was separated from active military service after a service 
department medical board, which found him unsuitable for 
further military service due to a diagnosed chronic and 
severe anxiety reaction.

Subsequent to his discharge from active duty, the veteran was 
hospitalized at a VA medical center.  The report of this 
hospitalization, as well as that of his last hospitalization 
at a service department hospital prior to discharge, were 
subsequently reviewed by VA's chief of psychiatry service and 
in February 1974, it was determined that the prior diagnosis 
of an anxiety reaction was not substantiated.  Instead, it 
was found that the veteran had a passive-aggressive 
personality disorder - a constitutional or congenital 
abnormality that was not subject to a grant of service 
connection.  Although the veteran submitted what he termed a 
notice of disagreement prior to the severance in March 1974, 
service connection was severed pursuant to due process 
subsequently to receipt of the veteran's statement and the 
veteran did not thereafter file a disagreement to initiate 
appellate review, and the severance became final. See in 
general 38 U.S.C.A. §§ 7104, 7105.  


The veteran sought to reopen the claim by statement received 
in January 2003.  In order to reopen a claim there must be 
added to the record "new and material evidence."  38 
U.S.C.A. § 5108.  The provisions of 38 C.F.R. § 3.156(a), 
defining new and material evidence was  amended and applies 
to claims to reopen filed on or after August 29, 2001.  Under 
the applicable law, "new" evidence is that which was not 
previously of record.  However, by "material" is meant that 
the evidence raise a reasonable possibility of substantiating 
the claim, and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  As previously, the credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The veteran submitted both new and material evidence that was 
sufficient to reopen the claim.  First, the veteran stated 
that while in service, he had fallen from a telephone poll 
while performing his assigned duties, and he struck his head.  
He also reported that his treating physicians had opined that 
the head trauma thus sustained had caused his psychiatric 
disorder.

The veteran's account of the in-service incident was its 
first mention of record.  
Because the law provides that evidence proffered by the 
veteran to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality, the Board so 
presumes the account to be truthful.  Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).  The veteran's report of medical opinion nexus 
evidence linking the event to a current disorder is also 
presumed credible, and triggered VA's duty to advise him to 
obtain such evidence, and if appropriate conduct further 
medical inquiry.  

Thus, the veteran has submitted new and material evidence and 
the claim is reopened.  



Merits of the Claim

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the veteran in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 
5107(a).  Further, while the veteran's assertions are 
presumed credible for the limited purpose of ascertaining 
whether new and material evidence has been submitted, the 
presumption of credibility does not extend beyond this 
predicate determination.  See generally Chipego v. Brown, 4 
Vet. App. 102, 104-105 (1993) (In previously well-grounded 
law context).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The record does not show that the 
veteran sustained a head trauma in service as he claims, and 
the preponderance of the evidence is against the claim of 
service connection for a psychiatric disorder.  

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  


As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

However, congenital or developmental defects are not diseases 
or injuries for the purposes of service connection. 38 C.F.R. 
§ 3.303(c), 4.9.  Service connection, however, may be granted 
for a congenital disease on the basis of aggravation. See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 
C.F.R. § 3.303(c) (2003) exclude congenital defects from 
consideration for service connection: "congenital or 
developmental defects, . . . are not diseases or injuries 
within the meaning of applicable legislation."  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

Firstly, the veteran's account of sustaining head trauma in 
service, to the extent that he reports the severity of such 
an incident, is not substantiated by the record.  
The record indicates that in September 1972, the veteran fell 
from a telephone pole.  Medical assistance included 
radiographic examination of the ankle, a tender calcaneus, 
and advice to the veteran to "stay off [his] foot," as 
noted in a September 14, 1972 medical record.  Nowhere in 
this record, or in any other service medical record, is there 
a mention of the veteran's then-having sustained head trauma 
or electrocution at any time.  

In the various medical records detailing the causes of the 
veteran's early release from active duty due to mental 
symptoms, there is no mention of head trauma or 
electrocution.  Instead, it was noted that the veteran had a 
history of use of marijuana and LSD.  Indeed, the veteran's 
report of medical examination prior to his separation from 
service indicates his only abnormality was an "anxiety 
reaction," (later found by VA to be unsubstantiated).  The 
veteran's head and neurological systems were noted to have no 
defects


Although the veteran is plainly competent to report in-
service occurrences, his account of the severity of the 
incident in question is plainly untruthful.  38 C.F.R. 
§ 3.159; see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  When the 
veteran's then-contemporaneous medical record is compared 
with his current account, the Board accords no credibility to 
the veteran's allegation that he injured his head in service, 
or that he sustained an electrocution.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (Board's responsibility to assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.).  

To the extent that any physicians have opined that the 
veteran has a psychiatric disorder which may be attributable 
to military service, the opinions are not competent because 
they are based upon a false reading of the record.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).  The explicit or implicit 
opinion of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  

The veteran underwent a VA mental disorders examination in 
May 2006, accompanied by a review of the claims folder.  The 
examiner correctly noted that there was no head trauma in 
service, and that there was not sufficient evidence to 
indicate that any of the veteran's psychiatric disorders were 
related to military service.  

The competent medical and factual evidence does not sustain a 
finding that the veteran sustained any psychiatric disorder 
in service.  Instead, the veteran was separated from what 
medical examiners ascertained was a personality disorder, not 
amenable to a grant of service connection.  38 C.F.R. § 
3.303(c), 4.9. 

Although the veteran maintains that he has a mental disorder 
that was incurred in service, his theory regarding this 
linkage is not competent evidence.  It is well-established 
that  laypersons, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  


ORDER

New and material evidence having been received, the claim of 
service connection for a psychiatric disorder is reopened.  
To this extent and to this extent only, the appeal is 
granted.

Service connection for a psychiatric disorder is denied.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


